Appeal from a judgment entered after trial before an Official Referee, which declared (1) that certain provisions of a village zoning ordinance, which prohibit places of worship in residential districts, are unconstitutional, (2) that respondent is entitled to establish a place of worship upon premises *646owned by it in a residence “A" district, upon compliance with existing valid and reasonable ordinances and regulations, and (3) that the premises owned by respondent have adequate parking spaces to comply with the pertinent provision of the zoning ordinance. Judgment unanimously affirmed, with costs. No opinion. Present — Nolan, P. J., Beldoek, Ughetta, Kleinfeld and Pette, JJ.